DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowle--dged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/17/2019 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner.
Drawings
The drawings are objected to because they do not contain figure titles/numbers. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 7 is objected to as “Incineration” in line 3 should not be capitalized to keep consistency with the use of the term “incineration” elsewhere in the application where it is not capitalized.
Claim 7 is objected to as “hours” in line 8 should not be followed by a period as it is not the end of a claim sentence or part of an abbreviation. MPEP 608.01(m) states that each claim should begin with a capital letter and end with a period, and periods should not be used elsewhere in claims save for as part of abbreviations.
Claim 7 is objected to as “Bromine” in line 33 should not be capitalized to keep consistency with the use of the term “bromine” elsewhere in the application where it is not capitalized.
Claim 10 is objected to as there should be spaces between numerical values and unit suffixes in lines 4, 6, and 7 (“300g/L” should be written to read “300 g/L”, for example).
Claim 11 is objected to because it uses inconsistent language to refer to its base claim from other dependent claims 8-10 and 12. Claim 11 uses the phrase “a method for enriching precious metals from printed circuit board incineration ash by bath smelting-chlorination circulation process in claim 1” rather than “a method according to claim 1” as is used by claims 8-10 and 12 to refer to the process of base claim 1. This results in claim 11 being unnecessarily unclear to the nature of what the dependent claim is further limiting.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitations “comprehensive treatment of the primary roasted smoke, further comprising the steps of” (Claim Amendments, page 3, lines 7-8) and “comprehensive treatment of the secondary roasted smoke, further comprising the steps of…” (Claim Amendments, page 3, lines 19-20). These statements appear to comprise further steps regarding the primary and secondary roasted smokes of “primary roasting to obtain a primary roasted sand and a primary roasted smoke, by roasting the slurry” (Claim Amendments, page 2, lines 12-13) and “secondary roasting to obtain a secondary roasted sand and a secondary roasted smoke by roasting the primary roasted sand” (Claim Amendments, page 2, lines 14-15), however this is unclear as they are only linked due to the common primary and secondary smokes that are referenced between them. The Examiner notes that reorganizing claim 7 to read “primary roasting to obtain a primary roasted sand and a primary roasted smoke, by roasting the slurry further comprising comprehensive treatment of the primary roasted smoke, further comprising the steps of…“ and “secondary roasting to obtain a secondary roasted sand and a secondary roasted smoke by roasting the primary roasted sand, further comprising comprehensive treatment of the secondary roasted smoke, further comprising the steps of…”, or a similar way of formatting the claim so that this relationship is made explicit is required if the inferred relationship between these limitations is intended by the applicant. For the purposes of examination the comprehensive treatments of primary and secondary roasted smoke in lines 7-8 and 19-20 on page 3 of the amended claims are being considered further steps regarding the primary and secondary smokes produced in lines 12-15 on page 2 of the amended claims.

Claims 8-10 and 12 recites the limitation "method according to claim 1”, however claim 1 is cancelled, thus claim 8 and dependent claims 9-10 and 12 are rejected as they are considered incomplete per MPEP 608.01(n) V. The claims are considered thus indefinite because their scopes cannot be determined due to the canceled status of claim 1, as it is unclear what additional limitations are being included in the claims. The Examiner notes that the limitations of cancelled claim 1 were moved to new claim 7, and claims 8-10 and 12 are being examined in view of the art as though dependent on claim 7, however correction is still required.
Claim 11 recites the limitation "a method for enriching precious metals from printed circuit board incineration ash by bath smelting-chlorination circulation process in claim 1” however claim 1 is cancelled, thus claim 11 is rejected as it is considered incomplete per MPEP 608.01(n) V. The claim is considered thus indefinite because its scope cannot be determined due to the canceled status of claim 
Claim 11 further recites the limitation “in substitution enrichment”, however this appears to describe the same step as the “displacement enrichment” described in claim 7 and shown in the second page of drawings following the chlorination filtration step and preceding the cooling filtration step. This presents a lack of clarity in the meanings of these phrases as they use different terminology and the claims and specification are silent to whether these phrases are to have the same meaning or refer to the same process. The claims should be amended to ensure consistent terminology is used if both terms are being used to refer to the same process.
Claims 8-12 are also subject to the following rejections as there is insufficient antecedent basis for these limitations in the claims.
Claim 10: “the chlorination raw material” in lines 7-8 (note this term differs from “chlorination raw materials” as used in claim 7 which this claim is being understood to depend on as discussed previously)
Claim 11: “in substitution enrichment” in lines 2-3, “filtrate” in line 3
Claim 12: “alkali wash spray solution” in line 2
Allowable Subject Matter
Claims 7-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claim 7 is directed to a method for enriching precious metals from printed circuit board incineration ash by bath smelting-chlorination process with a pretreating step comprising slurry aging, primary roasting, secondary roasting, water leaching enrichment, displacement precipitation, 
The closest identified prior art of record is Lee and Kaplan.
Lee et al (US 20100314242 A1) hereinafter Lee
Kaplan (WO 2015193901 A1, original document) hereinafter Kaplan
Lee teaches a method for recovering gold, silver, copper and iron from plasma-caused slag containing valuable metals (Title), where plasma is used to burn used printed circuit boards (…from printed circuit board incineration ash…, Abstract). The slag is then ground ([007], line 3), sieved ([007], lines 4-5) and magnetically separated ([007], lines 5-8), before 18N sulfuric acid is used to leach non-ferromagnetic debris (slurry aging to obtain a slurry by mixing the printed circuit board incineration ash with concentrated sulfuric acid; [007], lines 12-17). Lee teaches a crystallization to recover copper sulfate crystals ([007], lines 19-21) and an iron powder replacement reagent to recover copper remaining in the crystallization filtrate (displacement precipitation of copper to obtain a crude copper; [007], lines 21-25). Lee teaches a treating of an optimal gold-contained leaching solution with zinc powder to recover gold (obtaining a precious metal slag… by displacement enrichment; [007], last 4 lines [lines 53-56]). 
Lee does not however teach wherein the concentrated sulfuric acid has a mass concentration of 98%. A 98% mass concentration solution of sulfuric acid must have 980g of sulfuric acid per 1000g of solution, or in other terms approximately 980g of sulfuric acid per liter of solution. By dividing 980g of sulfuric acid by the molar mass of sulfuric acid (approximately 98.079g/mol), one finds the molarity of the solution to be approximately 9.992 M or 19.984 N, which is higher than the sulfuric acid normality 
Kaplan teaches a method for platinum group metals recovery from spent catalysts (Title), where a spent catalyst is crushed to obtain a catalyst particulate material ([018], lines 4-5), the catalyst particulate material is subjected to a chlorinating treatment in the reaction zone at a predetermined temperature for a predetermined time period by putting the catalyst particulate material in contact with the chlorine containing gas to yield a volatile platinum group metal containing chloride; (enriching precious metals by a circulating chlorination process… performing chlorination of the chlorination raw materials; [018], lines 7-10), and where a volatile platinum group metal-containing chloride product is cooled to convert the volatile platinum group metal-containing chloride product into solid phase platinum group metal-containing materials (extracting the precious metal from the precious metal slag ;[018], lines 14-16). Kaplan does not teach a filtration of chlorination raw materials, wherein the chlorination raw materials comprise water leaching slag, alkali washing residue and dust ash, obtaining a precious metal slag and precious metal lean solution by displacement enrichment of the chlorination solution, filtering a precious metal lean solution to obtain lead chloride and a lead lean solution, or returning a lead lean solution into the step of chlorination and filtration of chlorination raw materials to be part of the chlorination solution. Kaplan also does not teach a pretreating step comprising slurry aging, primary roasting, secondary roasting, water leaching enrichment, displacement precipitation, 
Based on the above discussion, the closest prior art, taken singularly or in combination, does not fairly suggest or render obvious a method for enriching precious metals from printed circuit board incineration ash by bath smelting-chlorination process with a pretreating step comprising slurry aging, primary roasting, secondary roasting, water leaching enrichment, displacement precipitation, evaporation of post copper precipitation, comprehensive treatments of primary and secondary roasted smokes; and an enriching precious metals by chlorination step comprising collecting chlorination raw materials, performing chlorination and filtration, obtaining a precious metal slag and precious metal lean solution, extracting precious metal from the precious metal slag, filtering the precious metal lean solution, and returning the lead lean solution into the step of chlorination and filtration. As the independent claim is free from the art, claims 8-12 are also free from the art due at least to their dependency from claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733                                                                                                                                                                                         

/VANESSA T. LUK/Primary Examiner, Art Unit 1733